               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 DANNY L. BLACKMON,                 HONORABLE JEROME B. SIMANDLE

                Petitioner,
                                            Civil Action
      v.                                 No. 18-16275 (JBS)

 UNITED STATES OF AMERICA,
                                              OPINION
                Respondent.



APPEARANCES:

Danny Blackmon, Petitioner pro se
# 21490-056
Fort Dix 5702
Federal Correctional Institution
Inmate Mail/Parcels
EAST: P.O. BOX 2000
Fort Dix, NJ 08640

SIMANDLE, U.S. District Judge:

     INTRODUCTION

     Petitioner Danny L. Blackmon, a federal prisoner confined

at FCI Fort Dix, New Jersey, has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. [Docket Entry 1]. He

has also moved for discovery, [Docket Entry 2], and for the

appointment of counsel, [Docket Entry 3]. Petitioner argues

there is “newly discovered evidence” that he was mentally

incompetent to stand trial. [Docket Entry 1 ¶¶ 2-3]. He states

that his subsequent trial and conviction violated his due

process rights as a result. [Id. ¶ 6].
     For the reasons expressed below, the Court will dismiss the

petition for lack of jurisdiction and terminate the motions.

     BACKGROUND

      On August 13, 2003, a grand jury sitting in the Eastern

District of North Carolina issued an indictment against

Petitioner charging him with kidnapping his wife from within

Camp Lejeune Marine Corps base, 18 U.S.C. § 1201; and four

counts of aggravated sexual abuse, 18 U.S.C. § 2241(a)(1).

[Docket Entry 1 at 6; Docket Entry 1-1 at 6-8]. In a trial that

began on April 5, 2004, Petitioner was convicted of kidnapping

and acquitted of the sexual abuse charges at trial. United

States v. Blackmon, No. 03-cr-00077 (E.D.N.C. Dec. 14, 2004).1

The district court imposed a 365-month sentence on December 14,

2004. [Judgment of Conviction, Blackmon, No. 03-cr-00077

(E.D.N.C. Dec. 14, 2004), Docket Entry 79]. The United States

Court of Appeals for the Fourth Circuit upheld his conviction

and sentence. [Docket Entry 1 at 7]. See also United States v.

Blackmon, 209 F. App'x 321, 323 (4th Cir. 2006) (per curiam),

cert. denied, 549 U.S. 1358 (2007).




1 See Zedonis v. Lynch, 233 F. Supp. 3d 417, 422 (M.D. Pa. 2017)
(“[J]udicial opinions and docket sheets are public records, of
which this court may take judicial notice . . . .”). See also
Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1197 (3d Cir. 1993) (including criminal case dispositions
as public records subject to judicial notice), cert. denied, 510
U.S. 1042 (1994).
                                2
     Petitioner filed a motion to correct, vacate, or set aside

his federal sentence under 28 U.S.C. § 2255 on April 24, 2007 in

the United States District Court for the Eastern District of

North Carolina. [Docket Entry 1 at 7]. See also Blackmon v.

United States, No. 07-0126 (E.D.N.C. Dec. 28, 2007). The

district court denied the motion, and the Fourth Circuit denied

a certificate of appealability. [Docket Entry 1 at 7]. See also

United States v. Blackmon, 275 F. App’x 188 (4th Cir. 2008) (per

curiam).

     Nine years later, in July 2017, Petitioner filed an

institutional remedy within Fort Dix to correct allegedly

incorrect information contained within his Public Information

Inmate Data. [Docket Entry 1 at 8; Docket Entry 1-1 at 3].

According to Petitioner, the data report referenced a statutory

rape charge even though he had never been charged with statutory

rape and had been acquitted of all the sexual abuse charges at

trial. [Docket Entry 1-1 at 2]. The warden denied Petitioner’s

request on August 17, 2017, stating:

     A review of your case reveals on December 14, 2004, you
     were   sentenced   to   a    term   of  365-months    for
     Kidnaping.[sic] Prior to trial, on October 02, 2003, you
     were committed to FCC Butner for 30 days to determine if
     you were mentally competent for trial. One of the charged
     offenses at that time was Statutory Rape, and that charge
     was entered under “Offense/Charge” in order to document
     your designation to the Bureau of Prisons for the 18
     U.S.C. § 4241 competency determination. This does not
     represent a conviction. Because you were solely found
     guilty and sentenced for Kidnapping, the Public

                                3
     Information   Inmate   Data   reflects   the   conviction   of
     Kidnapping.

[Id. at 4]. Petitioner appealed to the BOP Regional Director,

M.D. Carvajal. [Id. at 9]. Director Carvajal denied the appeal

and stated in relevant part:

     In addition, your Public Information Data reflects that
     on September 24, 2003 the United States District Court
     for the Eastern District of North Carolina ordered your
     hospitalization in accordance with 18 U.S.C. §§ 4241
     thru 4245, for a competency evaluation. As a result of
     the subsequent court-ordered evaluations, you were
     determined to be mentally incompetent to stand trial.

[Id. at 9]. Petitioner wrote to the Central Office of the BOP

and requested a copy of his court-ordered evaluation. [Id. at

10]. The Central Office upheld the denial of Petitioner’s

request to have his Public Information Inmate Data report

changed and told Petitioner to request a copy of his competency

evaluation from the district court. [Id. at 11].

     Petitioner subsequently filed this petition for writ of

habeas corpus under § 2241. He asks the Court to provide him

with a copy of his competency report and to vacate his

conviction. [Docket Entry 1 at 23]. This matter is now ripe for

disposition without oral argument. Fed. R. Civ. P. 78(b).

     STANDARD OF REVIEW

     Petitioner brings this petition as a pro se litigant. The

Court has an obligation to liberally construe pro se pleadings

and to hold them to less stringent standards than more formal


                                   4
pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339

(3d Cir. 2011), as amended (Sept. 19, 2011) (citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). A pro se habeas petition and

any supporting submissions must be construed liberally and with

a measure of tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d

Cir. 1998); Lewis v. Attorney Gen., 878 F.2d 714, 721–22 (3d

Cir. 1989); United States v. Brierley, 414 F.2d 552, 555 (3d

Cir. 1969), cert. denied, 399 U.S. 912 (1970).

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that the petitioner is not entitled to relief. 28

U.S.C. § 2254 Rule 4 (made applicable through Rule 1(b)); see

also McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v.

Ryan, 773 F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S.

1025 (1989).

     ANALYSIS

     Petitioner invokes the Court’s habeas jurisdiction under 28

U.S.C. § 2241. Section 2241 “confers habeas jurisdiction to hear

the petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). A challenge to the validity of

a federal conviction or sentence must be brought under 28 U.S.C.

§ 2255. See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir.

                                5
2013) (per curiam) (citing Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002)). “[Section] 2255 expressly prohibits a

district court from considering a challenge to a prisoner's

federal sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’” Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir. 2015)

(quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997). “This exception is narrow and

applies in only rare circumstances.” Lewis v. Warden Lewisburg

USP, 741 F. App'x 54, 55 (3d Cir. 2018) (citing Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017)).

     Petitioner bases his petition on the “newly discovered

evidence” of a report purportedly finding him incompetent to

stand trial. Petitioner does not have this report in hand; it

was alluded to by Director Carvajal in his denial of

Petitioner’s appeal.2 [Docket Entry 1-1 at 9]. Petitioner does

not argue that § 2255 is ineffective or inadequate in and of

itself, only that the integrity of his prior post-conviction

motions were “tainted.” [Docket Entry 1 at 14]. He alleges Dr.




2 Petitioner indicates that he was aware of a previous report by
Dr. Kevin McBride declaring him competent to stand trial.
[Docket Entry 1 at 6]. The petition indicates the report was
attached as “Exhibit A,” [id. at 8], but no such exhibit was
included. Petitioner’s criminal docket indicates the trial court
received Dr. McBride’s report on January 15, 2004. United States
v. Blackmon, No. 03-cr-00077.
                                6
McBride did not properly conduct the evaluation, that the trial

court did not conduct the required post-evaluation evidentiary

hearing, and that trial counsel was ineffective for failing to

consult an independent forensic psychiatrist. [Id. at 15-18].

These claims do not fit within the narrow exceptions to §

2255(e) as defined by the Third Circuit.

     Second   or   successive   habeas   petitions   based   on   “newly

discovered evidence” are governed by § 2255(h), which provides in

relevant part:

     A second or successive motion must be certified as
     provided in section 2244 by a panel of the appropriate
     court of appeals to contain –

     (1) newly discovered evidence that, if proven and
     viewed in light of the evidence as a whole, would be
     sufficient to establish by clear and convincing evidence
     that no reasonable factfinder would have found the
     movant guilty of the offense....

28 U.S.C. § 2255(h). Congress intended for federal prisoners who

sought to challenge their federal sentences a second time on the

basis any newly discovered evidence, which by definition was not

available to them when their first § 2255 petition was

adjudicated, to follow the procedures set forth in § 2255(h)(1).

These procedures require advance permission from the relevant

Court of Appeals, here the Fourth Circuit, before filing in the

sentencing court. See 28 U.S.C. § 2244(b)(2). The Court lacks

jurisdiction over the petition under § 2241 because § 2255(h)

and § 2244 govern these types of claims. In other words, this

                                   7
Court lacks jurisdiction to determine whether Petitioner’s

discovery of the existence of a Bureau of Prisons evaluation

finding him to be incompetent to stand trial, coupled with his

assertion that the trial court never held a hearing before trial

to determine his competency,3 states a good ground to permit

filing of a successive § 2255 petition pursuant to § 2255(h)(1).

This Court finds that that authority is vested in the Fourth

Circuit.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.” 28 U.S.C. § 1631. The Court declines to transfer

this petition to the Fourth Circuit because a review of

Petitioner’s criminal case indicates that he is currently

litigating the same claims before the sentencing court. [See

Motion requesting exculpatory medical, and case file

documentation United States v. Blackmon, No. 03-cr-00077

(E.D.N.C. filed Mar. 18, 2019), Docket Entry 207]. Nothing in




3 Petitioner’s criminal docket indicates a competency hearing was
scheduled for March 29, 2004, but it is not clear whether the
hearing actually took place. [Order, United States v. Blackmon,
No. 03-cr-00077 (E.D.N.C. Feb. 13, 2004), Docket Entry 25].
Petitioner states in his petition that the trial court made
findings that he was competent to proceed but does not indicate
when these findings occurred. [Docket Entry 1 at 15].
                                8
this opinion, however, should be construed as prohibiting

Petitioner himself from seeking the Fourth Circuit’s permission

to file on his own under § 2255(h)(1) should he so choose.

     Since the Court does not have jurisdiction over the

petition, the Court cannot reach the merits of Petitioner’s

motions and will dismiss them.

     CONCLUSION

     For the reasons stated above, the petition and motions are

dismissed for lack of jurisdiction. The dismissal is without

prejudice to Petitioner’s right to seek leave of the U.S. Court

of Appeals for the Fourth Circuit pursuant to 28 U.S.C. §

2255(h)(1).4 An accompanying Order will be entered.




April 11, 2019                       s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




4 The Court also directs the Clerk of the Court to forward a copy
of this Opinion and Order to the Clerk of the U.S. District
Court for the Eastern District of North Carolina to be
associated with the docket in United States v. Blackmon, No. 03-
cr-00077, for informational purposes of the presiding judicial
officer.
                                 9
